PER CURIAM.
Booker T. McNeill appeals the decision of the Court of Appeals for Veterans Claims, which affirmed the Board of Veterans’ Appeals’ decision denying his claim for service connection of post-traumatic stress disorder (“PTSD”). McNeill v. Nicholson, No. 05-1413, — Vet.App. - (Vet.App. Dec. 7, 2006). Because we do not have authority to review “a challenge to a law or regulation as applied to the facts of a particular case” absent a constitutional issue, 38 U.S.C. § 7292(d)(2), we dismiss his appeal.